J-S58039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VICTOR MAURICE TARPLEY

                            Appellant                  No. 600 WDA 2014


                  Appeal from the PCRA Order March 26, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001430-2010


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                        FILED OCTOBER 14, 2014

        Appellant, Victor Maurice Tarpley, appeals from the order entered in

the Fayette County Court of Common Pleas, dismissing his first petition

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           Caleb Wood (“Victim”) testified to the following at trial. He
           knew Appellant’s co-conspirator, Kathy Ann Bass, but did
           not know Appellant. On August 24, 2010, Kathy and her
           brother Justin picked [Victim] up in a car. Kathy drove
           and Victim sat behind her. When the car stopped, Justin
           said that he had to get his clothes out of the trunk. Kathy
           got out of the car and opened the trunk. Five seconds
           later, Appellant entered the car through the passenger side
           door, pointed a gun…at Victim, and told him, “You already
           know, don’t move.”
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58039-14



           The trial court summarized Appellant’s ensuing actions: he
           led Victim from the vehicle they traveled in into a house;
           blindfolded or caused Victim to be blindfolded; forced
           Victim to call his brother, mother, and girlfriend to demand
           money; spoke with Victim’s brother regarding the demand;
           used a Taser on Victim; and patted down [Victim’s] person
           and forcibly took money from [his] person. Appellant then
           took Victim, still blindfolded and with his hands tied, back
           to the vehicle. Appellant drove, and Victim did not believe
           he could have escaped. The Pennsylvania State Police
           pursued [Appellant] upon his failure to properly signal, but
           Appellant did not stop and [t]he pursuit lasted
           approximately 10-15 minutes.

Commonwealth           v.   Tarpley,     No.    240    WDA     2012,   unpublished

memorandum at 1-2 (Pa.Super. filed January 16, 2013) (internal citations to

the record and most quotation marks omitted).

      Appellant’s jury trial commenced on October 5, 2011.                Although

Appellant appeared for jury selection, he subsequently absconded. Following

a trial in absentia, the jury convicted Appellant of kidnapping for ransom,

robbery,    criminal   conspiracy,     and   related   offenses.   Appellant   was

apprehended in January 2012. On January 19, 2012, the court sentenced

Appellant to an aggregate term of eight (8) to twelve (12) years’

imprisonment. This Court affirmed the judgment of sentence on January 16,

2013, and our Supreme Court denied Appellant’s petition for allowance of

appeal on July 3, 2013.         Commonwealth v. Tarpley, 64 A.3d 280

(Pa.Super. 2013), appeal denied, 620 Pa. 731, 70 A.3d 811 (2013).

      Appellant timely filed a pro se PCRA petition on October 7, 2013. In it,

Appellant claimed trial counsel was ineffective for failing to prepare, failing

                                         -2-
J-S58039-14


to object to the prosecutor’s closing argument, and failing to call an expert

witness.      Appellant also claimed the trial court abused its discretion by

denying a request for a continuance.         The PCRA court appointed counsel,

who filed a motion to withdraw and “no-merit” letter pursuant to

Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The

court permitted PCRA counsel to withdraw on February 24, 2014.

          On February 27, 2014, the court issued notice of its intent to dismiss

the petition without a hearing, pursuant to Pa.R.Crim.P. 907. Appellant filed

a pro se response to the Rule 907 notice on March 24, 2014. In it, Appellant

alleged PCRA counsel was ineffective, and the PCRA court erred in relying on

the averments in the “no-merit” letter.       Appellant also restated the claims

from his pro se PCRA petition. On March 26, 2014, the court denied PCRA

relief.

          Appellant timely filed a pro se notice of appeal on April 10, 2014. On

April 23, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).        Appellant

timely filed a pro se Rule 1925(b) statement on May 12, 2014.

          Appellant now raises the following issues for our review:

             WHETHER TRIAL COUNSEL’S APPOINTMENT ON THE EVE
             OF TRIAL VIOLATED [THE] 6TH AMENDMENT AND THE 14TH
             AMENDMENT RIGHT TO DUE PROCESS?

             WHETHER TRIAL COUNSEL’S LATE APPOINTMENT, AND
             COUNSEL WHO WAS SUBSTITUTED INTO TRIAL AFTER IT

                                        -3-
J-S58039-14


       STARTED, MAKE THE TRIAL INHERENTLY UNFAIR AND
       CAUSED INHERENT PREJUDICE?

       WHETHER SUBSTITUTE COUNSEL SHOULD’VE OBJECTED
       TO HER LATE APPOINTMENT?

       WHETHER TRIAL COUNSEL VIOLATED THE CODE OF
       PROFESSIONAL STANDARDS OF DEFENSE FUNCTION, BY
       ACCEPTING A CASE, KNOWING HE HAD A SCHEDULING
       CONFLICT?

       WHETHER COUNSEL’S LAST MINUTE APPOINTMENT AND
       HIS LEAVING TRIAL AFTER IT STARTED, TO GO
       REPRESENT ANOTHER CLIENT IN ANOTHER CASE,
       AMOUNT TO A CONSTRUCTIVE DENIAL OF ASSISTANCE?

       WHETHER APPELLANT PROVED THAT PREJUDICE SHOULD
       BE PRESUMED WITHOUT GOING INTO THE ACTUAL
       CONDUCT OF TRIAL, DUE TO THE APPOINTMENT OF
       COUNSEL ON THE EVE OF TRIAL?

       WHETHER [THE] TRIAL COURT COMMITTED AN ABUSE OF
       DISCRETION BY DENYING A CONTINUANCE, IN THE FACE
       OF A JUSTIFIABLE REQUEST?

       WHETHER [THE] TRIAL COURT COMMITTED AN ABUSE OF
       DISCRETION BY NOT EVEN HEARING WHY APPELLANT
       AND COUNSEL WANTED A CONTINUANCE?

       WHETHER [THE] PROSECUTION’S REMARKS DURING
       CLOSING WERE IMPROPER AND MISLED THE JURY?

       WHETHER [THE] PCRA COURT ERRED IN DISMISSING
       APPELLANT’S PCRA PETITION WITHOUT AN EVIDENTIARY
       HEARING?

       WHETHER PCRA COUNSEL WAS INEFFECTIVE OR
       COMMITTED A COMPLETE CONSTRUCTIVE DENIAL OF
       ASSISTANCE, BY NOT REVIEWING THE RECORD IN WHOLE
       AND NOT INVESTIGATING ANY OTHER [CLAIMS] THAT
       COULD’VE BEEN RAISED?

       WHETHER [APPELLANT] MADE A PRIMA FACIE CASE FOR A
       CONSTRUCTIVE DENIAL CLAIM OF ASSISTANCE?

                             -4-
J-S58039-14



          WHETHER [THE PCRA] COURT IN ITS OPINION FILED 7-1-
          2014 MADE [AN ERROR] IN [CLAIMING] THAT
          [APPELLANT] DIDN’T ASK FOR A CHANCE TO AMEND HIS
          PCRA [PETITION]?

(Appellant’s Brief at 4) (internal quotation marks omitted).2

       Our standard of review of the denial of a PCRA petition is limited to

examining      whether     the    evidence      of   record     supports    the     court’s

determination      and     whether     its     decision    is   free   of   legal    error.

Commonwealth v. Conway, 14 A.3d 101 (Pa.Super. 2011), appeal denied,

612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference to the

findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal

denied, 593 Pa. 754, 932 A.2d 74 (2007).                  We give no such deference,

however, to the court’s legal conclusions.            Commonwealth v. Ford, 44
A.3d 1190, 1194 (Pa.Super. 2012). Further, a petitioner is not entitled to a

PCRA hearing as a matter of right; the PCRA court can decline to hold a

hearing if there is no genuine issue concerning any material fact, the

petitioner is not entitled to PCRA relief, and no purpose would be served by

any further proceedings.          Commonwealth v. Wah, 42 A.3d 335, 338

____________________________________________


2
  Appellant’s statement of questions presented does not correspond to the
argument section of his brief. Specifically, the argument section addresses
seven distinct issues, which overlap with the issues included in the
statement of questions presented. Consequently, we address the issues set
forth in the argument section of the brief.



                                             -5-
J-S58039-14


(Pa.Super. 2012).

          In his first, second, and sixth issues, Appellant contends the court

appointed trial counsel at the “last minute” before trial commenced.

Appellant insists trial counsel was unprepared, because he did not interview

witnesses or review the evidence at issue. Moreover, Appellant asserts trial

counsel informed the court of a scheduling conflict that prevented counsel

from participating in the entire trial. Appellant complains the court did not

continue the case in light of trial counsel’s conflict; rather, the court allowed

trial counsel to leave after closing arguments, and another attorney

(“substitute counsel”) represented Appellant for the remainder of the

proceedings.3 Appellant concedes substitute counsel represented him for the

third     day   of   trial   only,   which     consisted   of   deliberations   and   the

announcement of the verdict.            Nevertheless, Appellant argues substitute

counsel “should have objected to being pressed into service so late into a

trial.”    (Appellant’s Brief at 8).    Appellant further argues that trial counsel

violated a duty to Appellant by commencing representation, even though

counsel knew the scheduling conflict would force him to miss the conclusion

of trial.    Appellant concludes trial and substitute counsel were unprepared

____________________________________________


3
  Both trial counsel and substitute counsel were members of the public
defender’s office.  Members of public defender’s office are considered
members of the same firm for purposes of presenting a claim of ineffective
assistance of counsel.   Commonwealth v. Davis, D., 652 A.2d 885
(Pa.Super. 1995).



                                             -6-
J-S58039-14


and ineffective, and the PCRA court erred in denying relief on this basis.4

We disagree.

       The    law   presumes      counsel      has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).                      When

asserting a claim of ineffective assistance of counsel, the petitioner is

required to demonstrate that: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).                         The

failure to satisfy any prong of the test for ineffectiveness will cause the claim

to fail. Williams, supra.

       “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

____________________________________________


4
  In his sixth issue, Appellant also complains that PCRA counsel’s “no-merit”
letter erroneously concluded that the pro se PCRA petition was untimely. We
observe that the “no-merit” letter includes the following language, “The
issue raised by [Appellant’s] PCRA claim is not only time barred, but also
without merit and completely false.”        (Brief in Support of Motion to
Withdraw, filed 2/19/14, at 5). This language, however, appears to be
nothing more than an oversight by PCRA counsel. In the remainder of the
“no-merit” letter, PCRA counsel made no further mention of the timeliness of
Appellant’s filing, and he addressed the merits of each claim raised in
Appellant’s pro se PCRA petition. Further, the PCRA court acknowledged
that Appellant timely filed his pro se PCRA petition: “The PCRA [petition] was
timely filed; however, it failed to raise any lawful claims upon which relief
could be granted.” (See PCRA Court Opinion, filed July 1, 2014, at 8.)



                                           -7-
J-S58039-14


for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

        Once this threshold is met we apply the ‘reasonable basis’
        test to determine whether counsel’s chosen course was
        designed to effectuate his client’s interests. If we conclude
        that the particular course chosen by counsel had some
        reasonable basis, our inquiry ceases and counsel’s
        assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

        Prejudice is established when [a defendant] demonstrates
        that counsel’s chosen course of action had an adverse
        effect on the outcome of the proceedings. The defendant
        must show that there is a reasonable probability that, but
        for counsel’s unprofessional errors, the result of the
        proceeding would have been different.             A reasonable
        probability is a probability sufficient to undermine
        confidence in the outcome. In [Kimball, supra], we held
        that a “criminal defendant alleging prejudice must show
        that counsel’s errors were so serious as to deprive the
        defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (some internal citations and quotation marks omitted).

     Instantly, the record belies Appellant’s claim that the court appointed

trial counsel immediately before trial commenced.      Specifically, the public

defender’s office entered its appearance on Appellant’s behalf on October 19,

2010, almost one year prior to trial. Regarding Appellant’s claim that trial

counsel effectively abandoned him, the PCRA court noted:

        The record reflects that [trial counsel] was present during

                                    -8-
J-S58039-14


          the entire trial until the jury began its deliberations.
          [Substitute counsel] substituted for [trial counsel] for the
          remaining deliberations and verdict. The Public Defender’s
          Office did not withdraw its representation of [Appellant]
          until sometime in February 2012….

          Since [Appellant] absconded after the first day of trial, he
          was unable to aid his counsel with his defense. His flight
          also resulted in the jury being read a “consciousness of
          guilt” instruction, which undoubtedly impacted the verdict.
          If anything, [Appellant], not his counsel, prejudiced
          himself with those actions.

(See PCRA Court Opinion at 6-7). We agree with the court’s analysis and

emphasize that Appellant has failed to disclose any specific evidence which

counsel would have discovered if he had been given extra time to prepare.

Appellant also fails to explain how additional preparation on the part of

counsel would have helped Appellant’s defense.5 Absent more, Appellant’s

ineffectiveness claims fail.       See Commonwealth v. Thomas, 539 A.2d
829, 837 (Pa.Super. 1988), appeal denied, 520 Pa. 604, 553 A.2d 967

(1988) (explaining counsel “will not be found ineffective in a vacuum, and

we will not consider claims of ineffectiveness without some showing of a

factual predicate upon which counsel’s assistance may be evaluated”).
____________________________________________


5
   Appellant provided the PCRA court with a letter he received from trial
counsel in February 2014. In it, trial counsel indicated he did not remember
whether he requested a continuance immediately prior to trial. Trial counsel
also stated, “If [substitute counsel] did your case after you went ‘MIA’ I
doubt very highly that this is sufficient to reverse your case under the facts
of the matter.” (See Pro Se Response to Rule 907 Notice, filed 3/24/14, at
Exhibit A; Appellant’s Brief at Exhibit B.) The PCRA correctly recognized that
trial counsel’s letter did not warrant further exploration at an evidentiary
hearing. (See PCRA Court Opinion at 8.)



                                           -9-
J-S58039-14


        In his third issue, Appellant asserts the prosecutor’s closing argument

referenced Appellant’s failure to appear for trial, implying that Appellant had

demonstrated consciousness of guilt.       Appellant insists his flight did not

amount to consciousness of guilt; rather, “he only fled because he was being

forced to go to trial with a lawyer who knew nothing about his case, and he

would not be able to prove his innocence.” (Appellant’s Brief at 9). Under

these circumstances, Appellant concludes trial counsel was ineffective for

failing to object to the prosecutor’s closing argument. We disagree.

        In considering a prosecutorial misconduct claim, “our attention is

focused on whether the defendant was deprived of a fair trial, not a perfect

one.”    Commonwealth v. Harris, 884 A.2d 920, 927 (Pa.Super. 2005),

appeal denied, 593 Pa. 726, 928 A.2d 1289 (2007).

          Not every unwise remark on a prosecutor’s part constitutes
          reversible error. Indeed, the test is a relatively stringent
          one. Generally speaking, a prosecutor’s comments do not
          constitute reversible error unless the unavoidable effect of
          such comments would be to prejudice the jury, forming in
          their minds fixed bias and hostility toward [the defendant]
          so that they could not weigh the evidence objectively and
          render a true verdict. Prosecutorial misconduct, however,
          will not be found where comments…were only oratorical
          flair.  In order to evaluate whether comments were
          improper, we must look to the context in which they were
          made. Finally, when a trial court finds that a prosecutor’s
          comments were inappropriate, they may be appropriately
          cured by a cautionary instruction to the jury.

Id.   “[A] new trial is required only when a prosecutor’s improper remarks

are prejudicial, i.e., when they are of such a nature or delivered in such a

manner that they may reasonably be said to have deprived the defendant of

                                     - 10 -
J-S58039-14


a fair and impartial trial.” Commonwealth v. Davis, J., 554 A.2d 104, 111

(Pa.Super. 1989), appeal denied, 524 Pa. 617, 571 A.2d 380 (1989).

     “A prosecutor has great discretion during closing argument. Indeed,

closing ‘argument’ is just that: argument.” Commonwealth v. Brown, 911
A.2d 576, 580 (Pa.Super. 2006), appeal denied, 591 Pa. 722, 920 A.2d 830

(2007). “It is well settled that the prosecutor may fairly respond to points

made in the defense closing. Moreover, prosecutorial misconduct will not be

found where comments were based on the evidence or proper inferences

therefrom….”     Commonwealth v. Hogentogler, 53 A.3d 866, 878

(Pa.Super. 2012), appeal denied, 620 Pa. 720, 69 A.3d 600 (2013) (quoting

Commonwealth v. Judy, 978 A.2d 1015, 1019-20 (Pa.Super. 2009)).

Additionally, “When a person commits a crime, knows that he is wanted

therefor, and flees or conceals himself, such conduct is evidence of

consciousness of guilt, and may form the basis [of a conviction] in

connection    with   other   proof   from     which   guilt   may   be   inferred.”

Commonwealth v. Rios, 546 Pa. 271, 291, 684 A.2d 1025, 1035 (1996),

cert. denied, 520 U.S. 1231, 117 S. Ct. 1825, 137 L. Ed. 2d 1032 (1997).

     Instantly, the prosecutor made the following comments during closing

arguments:

        Something else that I want to bring to your attention is, of
        course, the―obviously, the pink elephant in the room, is
        the fact that this seat (indicating) is empty.      It’s an
        unusual circumstance, as we talked about earlier today.
        The fact that [Appellant’s] seat is empty is more unusual
        because he was here yesterday. And you can consider the

                                     - 11 -
J-S58039-14


           fact that he is absent from trial, because he was, in fact,
           here yesterday. He was here during the course of jury
           selection. Was it―is he just absent because he doesn’t
           want to show up? Or is he absent because he heard the
           bells ringing? The bells were tolling for [Appellant]? And
           when he saw the fourteen of you empaneled as jurors, he
           knew that his day was soon coming to an end.

(See N.T. Excerpt of Trial―Closing Argument of the Commonwealth,

10/6/11, at 9-10.)

        Here, Appellant does not dispute that he absconded after the first day

of trial. Thus, the prosecutor’s reference to Appellant’s absence amounted

to a comment based on evidence of record.6               See Hogentogler, supra.

The     remainder    of   the    prosecutor’s      statement,   implying   Appellant’s

consciousness of guilt, was nothing more than oratorical flair. See Harris,

supra. We conclude the prosecutor did not commit misconduct during his

closing argument, and trial counsel’s failing to object does not warrant relief.

See Poplawski, supra.

        In his fourth issue, Appellant claims the trial court abused its discretion

____________________________________________


6
    After closing arguments, the court instructed the jury as follows:

           Now, there was evidence tending to show both that
           [Appellant] fled from the police and that [Appellant] failed
           to appear for the second day of the trial today. If you
           believe this evidence, you may consider it as tending to
           prove that [Appellant] was conscious of his own guilt.

(See N.T. Trial, 10/5/11-10/7/11, at 122.)      In light of the evidence
presented at trial and the relevant case law, the instruction was proper.
See Rios, supra.



                                          - 12 -
J-S58039-14


by denying a pretrial request for a continuance.     Nevertheless, Appellant’s

claim of straightforward trial court error is not cognizable under the PCRA.

See 42 Pa.C.S.A. § 9543(a)(2)(i)-(viii) (reiterating petitioner is eligible for

PCRA relief if he pleads and proves conviction or sentence resulted from

constitutional violation, ineffective assistance of counsel, unlawfully induced

guilty plea, improper obstruction of right to appeal, existence of after-

discovered exculpatory evidence, imposition of sentence greater than lawful

maximum, or proceeding in tribunal without jurisdiction).        Moreover, the

record reveals Appellant made only one pretrial request for a continuance,

which the court granted on August 1, 2011. Consequently, Appellant is not

entitled to relief on his fourth issue.

      In his fifth issue, Appellant maintains PCRA counsel was ineffective for

failing to have all notes of testimony transcribed, including the portion of the

trial transcript covering jury selection. Appellant, however, failed to include

this allegation of ineffectiveness in his pro se response to the Rule 907

notice. Thus, the claim is waived. See Ford, supra at 1201 (holding claims

of PCRA counsel’s ineffectiveness cannot be raised for first time after notice

of appeal has been filed from underlying PCRA matter).

      In his seventh issue, Appellant contends the PCRA court erred,

because it did not allow him to file a pro se amendment to his PCRA petition.

Appellant claims he wrote a letter to the court in February 2014, requesting

to file an amended PCRA petition. The letter, however, does not appear in


                                          - 13 -
J-S58039-14


the certified record.7      Consequently, we are unable to consider it.   See

Commonwealth v. Jordan, 619 Pa. 513, 65 A.3d 318 (2013), cert. denied,

___ U.S. ___, 134 S. Ct. 1275, 188 L. Ed. 2d 311 (2014) (reiterating that

appellate courts may only consider facts which have been duly certified in

record on appeal; item does not become part of certified record by simply

copying it and including it in reproduced record). Moreover, to the extent

Appellant wished to amend his PCRA petition to challenge PCRA counsel’s

representation, Appellant had a full and fair opportunity to accomplish this

goal when he filed his pro se response to the Rule 907 notice.        On this

record, Appellant is not entitled to relief on his seventh issue. Accordingly,

we affirm the PCRA court’s dismissal of the petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014



____________________________________________


7
   Appellant attached a copy of the letter to his appellate brief. In it,
Appellant claimed PCRA counsel was biased against him, and PCRA counsel
had failed to contact trial counsel while investigating Appellant’s PCRA
claims.



                                          - 14 -